UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UJUCHRIS OKEREH, )
)
Plaintiff, )
)
) Civil Case No. 07-1552(RJL)
V )
)
Raymond Edwin Mabus, Jr., Secretary ) F I L E D
Department of the Navy, 3 OCT 2 1 2015
) Clerk, US. District & Bankruptcy

Defendant: Courts forthe District of Columbia
SUPPLEMENTAL STAT EiiMENT OF REASONS
(October , 2015)

This case has a long procedural history and, for the sake of economy, I will
recount only the relevant portions of the record. On November 14, 2014, our Circuit
Court remanded this case for a statement of reasons for my denial of plaintiff Ujuchris
Okereh’s (“plaintiff”) request for reconsideration of this Court’s Order dismissing his
case. Order [Dkt. #41]. On March 25, 2015, I issued a Statement of Reasons
substantiating my actions. See Stmt. of Reasons [Dkt. #42]. On September 2, 2015, after
reviewing this Court’s submission, our Circuit Court once again remanded the case, this
time for a supplemental statement of reasons “addressing appellant’s argument that two
days’ notice for a pro se, out-of-state plaintiff was insufficient” notice of a scheduled
hearing. Order [Dkt. #43]. In compliance with the Circuit Court’s order, the following is
my Supplemental Statement of Reasons addressing the sufﬁciency of the notice given to

plaintiff in advance of the August 23, 2013 hearing.

 

 

 

 

 

Accordingly, for all the foregoing reasons, the Court submits that the notice

provided to plaintiff was sufﬁcient and non-prejudicial.

 

United States 3 trict Judge